MICKLE, Judge.
This appeal is taken from a final judgment and lien rendered subsequent to the entry of a default against appellant, defendant below. Appellant contends, among other things, that the circuit court lacked subject matter jurisdiction to consider appellee’s complaint to impose a charging hen. We find our decision in Spradley v. Doe, 612 So.2d 722 (Fla. 1st DCA 1993) to be controlling and conclude that the circuit court was without jurisdiction to enter the default and final judgment. Accordingly, we vacate the default and final judgment, and remand for entry of an order transferring the cause to county court. Since the jurisdictional issue is dispositive, we need not consider the remaining issues raised by appellant.
REVERSED and REMANDED with directions.
BOOTH and BENTON, JJ., concur.